DETAILED ACTION
Notice to Applicant
In the amendment dated 11/9/2022, the following has occurred: Claims 1-6, 9, and 11-13 have been amended.
Claims 1-13 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 2014/0212695 to Lane et al.) in view of Jan (US 2014/0255748 to Jan et al.).
	Regarding Claims 1 and 4, Lane teaches:
a battery module comprising a multiplicity of cells herein each cell has a first contact electrode and a second contact electrode (para 0008)
a printed circuit board having a first series-connector with a first pad area and a second pad area and at least one second series-connector with third and fourth pad areas (see top and bottom sides of a pair of interconnects 505 in Fig. 5)

    PNG
    media_image1.png
    704
    727
    media_image1.png
    Greyscale

and cross-connectors which connect the first and second series connectors between the pad areas (Fig. 5)
temperature and voltage sensors associated with arbitrary cells (paras 0043-0044)
wherein the first contact electrode of a first battery cell is connected with the first pad area, a second contact electrode of a second battery cell is connected with the second pad area, an arbitrary number of times across the battery pack’s multiplicity of cells (Fig. 5)
wherein during the failure of a fuse connection the cross-current is configured to flow through the cross-connector 505 in virtue of the connection architecture
	Lane does not explicitly teach:
wiring components connecting the pads to the cell terminals, wherein the wiring components for each connection between a contact electrode and the bus comprises two bond wires, such that it is a failure of a wire that would produce a different cross-current through the bus bar indicating a changed connection, rather than a circuit board trace
	Wiring components to connect cell terminals to interconnectors was a known alternative connection scheme in the art. Although Lane teaches that single bonding wires can be fragile, and therefore broken during relative motion between the batteries and the bus (as might happen in a vehicle battery), one of ordinary skill in the art would have understood the relative tradeoffs between conventional wire bonds and the PBC connections disclosed in Lane. Moreover, providing redundant wire bonds was known in the art. Jan, for example, from the same field of invention, regarding a battery pack with interconnects, teaches two or more wire bonds 810 between a cell contact and the interconnect 808 (para 0035, Fig. 8). 

    PNG
    media_image2.png
    424
    570
    media_image2.png
    Greyscale

Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to use multiple wire bonds between cell terminals and the interconnecting bus bars, since wire connections were a known alternative method of connection to a bus system with its own predictable set of advantages and/or disadvantages. Sizing the wire bonds to melt/fuse at a given current was also conventional in the art, and the melting of one or more would inherently lead to cross-current flow as claimed. See also US 2015/0364740 for another reference teaching that the mechanical strength of a connection can be improved by using multiple wire bonds. 
	Lane also does not teach:
wherein the sensor is configured to detect at least one cross-current on the cross-connector, specifically
	Lane teaches or at least implicitly suggests that the voltage and temperature sensors were arbitrarily placeable at desired spots in the battery pack. It was common knowledge in the art that increasing sensor count would lead to higher resolution information over a battery pack at increasing expense. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to place voltage and/or temperature sensors(s) at any of various positions on the cross-current bar hooking up the series connected cells in parallel, with the motivation to monitor the voltage and/or temperature at that particular point in the battery pack, given that practitioners understood more sensors would lead to better/more data at the cost of additional sensors in a predictable fashion. 
	Regarding Claims 5 and 6, Lane teaches:
wherein temperature sensors are provided on battery module boards (paras 0043-0044), such that one of ordinary skill in the art would have understood that “embedding” within the broadest reasonable interpretation of that phrase was implicitly taught by Lane
	The instant specification does not disclose at length what it means by “embedding,” nor does it suggest that the “embedding” in a circuit board itself was a novel concept in the art. The cited prior art of record in this case appears to be sufficient, as a whole, to indicate that embedding battery monitoring components on the printed circuit of Lane would have been a conventional, well-understood way of positioning such components for use in Lane’s battery management system.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 2014/0212695 to Lane et al.) in view of Jan (US 2014/0255748 to Jan et al.), in further view of Etschmaier (US 2017/0010309 to Etschmaier et al.) and Yoshioka (US 2018/0095137 to Yoshioka et al.).
	Regarding Claims 2 and 3, Lane does not explicitly teach:
a hall sensor embedded into the printed circuit board 
	Hall sensors were a known way of measuring current across a connection. Yoshioka, for instance, related to a battery monitoring apparatus, teaches a hall sensor for monitoring battery cells (para 0042). Lane teaches including the sensors in a printed circuit board (para 0044). Hall sensors, in particular, were conventionally known to be embeddable in PCBs where they are measuring current, as taught in Etschmaier. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to provide a hall sensor embedded in the printed circuit board of Lane at any point that current monitoring was desired, with predictable effects.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 2014/0212695 to Lane et al.) in view of Jan (US 2014/0255748 to Jan et al.), in further view of Kroo (US 2013/0311008 to Kroo).
	Regarding Claims 7 and 8, Lane teaches:
use of the battery pack in a high voltage electric vehicle (para 0043)
	Lane does not explicitly teach:
use of the battery system in an aircraft propulsion system
	Kroo, however, from the same field of invention, regarding high-voltage electric vehicles, teaches an electric propulsion aircraft. It would have been obvious to one of ordinary skill in the art that one of the types of vehicles in which the battery pack of Lane was usable was an aircraft, since similar battery packs were broadly known as energy stores for aircraft already. 
	Regarding Claims 9-11, Lane teaches:
a battery module comprising a multiplicity of cells herein each cell has a first contact electrode and a second contact electrode (para 0008)
a printed circuit board having a first series-connector with a first pad area and a second pad area and at least one second series-connector with third and fourth pad areas (see top and bottom sides of a pair of interconnects 505 in Fig. 5)
and cross-connectors which connect the first and second series connectors between the pad areas (Fig. 5)
temperature and voltage sensors associated with arbitrary cells (paras 0043-0044)
wherein the first contact electrode of a first battery cell is connected with the first pad area, a second contact electrode of a second battery cell is connected with the second pad area, an arbitrary number of times across the battery pack’s multiplicity of cells (Fig. 5)
wherein during the failure of a fuse connection the cross-current is configured to flow through the cross-connector 505 in virtue of the connection architecture
	Lane does not explicitly teach:
wiring components connecting the pads to the cell terminals, wherein the wiring components for each connection between a contact electrode and the bus comprises two bond wires, such that it is a failure of a wire that would produce a different cross-current through the bus bar indicating a changed connection, rather than a circuit board trace
	Jan, for example, from the same field of invention, regarding a battery pack with interconnects, teaches two or more wire bonds 810 between a cell contact and the interconnect 808 (para 0035, Fig. 8). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to use multiple wire bonds between cell terminals and the interconnecting bus bars, since wire connections were a known alternative method of connection to a bus system with its own predictable set of advantages and/or disadvantages. Sizing the wire bonds to melt/fuse at a given current was also conventional in the art, and the melting of one or more would inherently lead to cross-current flow as claimed. See also US 2015/0364740 for another reference teaching that the mechanical strength of a connection can be improved by using multiple wire bonds. 
	Lane also does not teach:
wherein the sensor is configured to detect at least one cross-current on the cross-connector, specifically
	Lane teaches or at least implicitly suggests that the voltage and temperature sensors were arbitrarily placeable at desired spots in the battery pack. It was common knowledge in the art that increasing sensor count would lead to higher resolution information over a battery pack at increasing expense. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to place voltage and/or temperature sensors(s) at any of various positions on the cross-current bar hooking up the series connected cells in parallel, with the motivation to monitor the voltage and/or temperature at that particular point in the battery pack, given that practitioners understood more sensors would lead to better/more data at the cost of additional sensors in a predictable fashion. 
	Lane does teach:
use of the battery pack in a high voltage electric vehicle (para 0043)
	But Lane does not explicitly teach:
use of the battery system in an aircraft propulsion system
	Kroo, however, from the same field of invention, regarding high-voltage electric vehicles, teaches an electric propulsion aircraft. It would have been obvious to one of ordinary skill in the art that one of the types of vehicles in which the battery pack of Lane was usable was an aircraft, since similar battery packs were broadly known as energy stores for aircraft already. 
	Regarding Claims 12-13, Lane teaches:
wherein temperature sensors are provides on battery module boards (paras 0043-0044), such that one of ordinary skill in the art would have understood that “embedding” within the broadest reasonable interpretation of that phrase was implicitly taught by Lane
	The instant specification does not disclose at length what it means by “embedding,” nor does it suggest that the “embedding” in a circuit board itself was a novel concept in the art. The cited prior art of record in this case appears to be sufficient, as a whole, to indicate that embedding battery monitoring components on the printed circuit of Lane would have been a conventional, well-understood way of positioning such components for use in Lane’s battery management system.

Response to Arguments
The arguments submitted 11/9/2022 have been considered but do not place the application in condition for allowance. The claims have been amended to require wiring components comprising at least two bond wires, and previously cited Wynn appears to teach only one. In response, Jan is now cited (along with De Arroyabe) for evidence that using multiple bonding wires was known in the art and would have been an obvious alternative/substitute means of connecting the cells. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, wire bonding is in some ways a simpler method of bonding, not requiring the manufacture of a PCB, and presents obvious tradeoffs well-understood in the art to the particular connection method disclosed in Lane.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723